798 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rudolph Rickey RICH, Petitioner-Appellant.v.Dale FOLTZ, Respondent-Appellee.
No. 85-1817.
United States Court of Appeals,Sixth Circuit.
June 10, 1986.

Before JONES, CONTIE and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of the response of appellant to this Court's May 2, 1986, show cause order.


2
It appears from the record that the judgment was entered July 29, 1985.  The notice of appeal filed on October 4, 1985, was 37 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
Although appellant alleges that his notice of appeal was timely filed, the. record does not support his allegation.  The notice of appeal, motion to proceed in forma pauperis and application for certificate of probable cause were all dated August 22, 1985.  The proof of service which accompanied the documents indicated the documents were served on August 29, 1985, and the proof of service was notarized on August 30, 1985.  The affidavit of resident's financial status which accompanied the motion to proceed in forma pauperis reflected the amount of money in appellant's account as of September 4, 1985.


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.